Title: To John Adams from Isaac Prince, 1 July 1813
From: Prince, Isaac
To: Adams, John



Sir,
Philadelphia July 1st. 1813.—

I beg leave to enclose you herewith a Prospectus of “The Naval Chronicle of the United States”—a Wook I intend to publish at this place.—
Your known attachment to cherish a Naval establishment, will I trust plead my apology for using this liberty.—
Our infant Navy first received its birth from your exertions—was reared under your fostering protection, and will I am satisfied ever continue to call forth, your solicitude and best wishes for its augmentation and honour.—
Permit me to hope that you will take a lively interest in aiding my views, and if your time and convenience will allow, that you will enrich the pages of the Naval Chronicle, with such information, as you may deem interesting and useful—
Any intelligence, or documents on Naval subjects are respectfully invited, and I pray of you to believe, that no greater gratification can be afforded me, than hearing from you and being honoured with your approbation of the Publication.—
I have the honour to  be / Sir, / Your Mo. Ob. Servt.

Isaac Prince.